Supreme Court

       In the Matter of Michael A. Murphy.                           No. 2012-366 M.P.



                                        ORDER

       This matter is before the Court pursuant to a petition for reciprocal discipline in

accordance with Article III, Rule 14, of the Supreme Court Rules of Disciplinary

Procedure. The respondent, Michael A. Murphy, is a member of the bar of this state. He

was also admitted to the practice of law in the Commonwealth of Massachusetts.

       On September 17, 2012, the Supreme Judicial Court of the Commonwealth of

Massachusetts entered an order suspending the respondent from the practice of law in the

commonwealth for a period of one year and one day. The effective date of that order of

suspension is October 17, 2012. A copy of that order was forwarded to this Court’s

Disciplinary Counsel on September 28, 2012.

       Disciplinary Counsel filed a petition seeking the imposition of reciprocal

discipline on October 4, 2012. On October 18, 2012, we entered an order directing the

respondent to inform this Court within thirty days of any claim he may have that the

imposition of reciprocal discipline would be unwarranted. The respondent did not submit

any such claim to this Court, and he advised disciplinary counsel that he had no objection

to the imposition of reciprocal discipline.

       The factual basis for the respondent’s discipline in the commonwealth is as

follows. The respondent was employed by a law firm. His compensation was based, in

part, on the amount of time that he billed to and the amount of money he collected from

clients of the firm. The respondent submitted vastly inflated billings to clients to increase
his compensation from the firm. When the firm became aware of his billing practices,

the firm requested and received his resignation, returned the unearned fees that had been

received and waived all efforts to receive fees that had been charged but not collected.

       In the Massachusetts disciplinary proceeding the respondent stipulated that the

above-noted facts were true, and he agreed to the suspension for one year and one day.

After reviewing those facts, we deem that an order of reciprocal discipline is appropriate.

       Accordingly, it is hereby ordered, adjudged and decreed that the respondent,

Michael A. Murphy, is suspended from the practice of law in this state for one year and

one day, effective as of October 17, 2012.

       Entered as an Order of this Court this 10th day of January, 2013.

                                      By Order,



                                      __________/s/_____________
                                      Clerk




                                             2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Michael A. Murphy.

CASE NO:            No. 2012-366-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   January 10, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:    David Curtin, Esq.
                                       Disciplinary Counsel

                    For Respondent: Michael A. Murphy
                                    Pro Se